DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
For Example see below:
Instant Application
US Patent No. 11,095,991
1. A method for adjusting a sound-generating device of a user comprising: uploading, to the sound-generating device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; at a first time, and in response to receiving a confirmation of activation of the first hearing profile from the sound-generating device, playing back audible media for the user;  uploading, to the sound-generating device of the user, a second hearing profile for the user comprising a second set of gain values: different from the first set of gain values; and corresponding to the set of frequency bands; at a second time succeeding the first time, and in response to receiving a confirmation of activation of the second hearing profile from the sound-generating device, playing back the audible media for the user; and in response to receiving a first preference input representing a preference of the user for the second hearing profile, prompting the sound-generating device to set the second hearing profile as an active hearing profile for the sound-generating device.
1. A method for adjusting a sound-generating device of a user comprising: uploading, to the sound-generating device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; at a first time, and in response to receiving a confirmation of activation of the first hearing profile from the sound-generating device, playing back audible media for the user; uploading, to the sound-generating device of the user, a second hearing profile for the user comprising a second set of gain values: different from the first set of gain values; and corresponding to the set of frequency bands; at a second time succeeding the first time, and in response to receiving a confirmation of activation of the second hearing profile from the sound-generating device, playing back the audible media for the user; and in response to receiving a first preference input representing a preference of the user for the second hearing profile, prompting the sound-generating device to set the second hearing profile as an active hearing profile for the sound-generating device.
12. A method for adjusting a hearing assistance device of a user comprising: uploading, to the hearing assistance device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; uploading, to the hearing assistance device of the user, a second hearing profile for the user comprising a second set of gain values:  different from the first set of gain values; and corresponding to the set of frequency bands; playing back audible media for the user; while playing back the audible media: at a first time, prompting the hearing assistance device of the user to activate the first hearing profile; and at a second time, prompting the hearing assistance device of the user to activate the second hearing profile; receiving a first preference input representing a preference of the user for the second hearing profile activated on the hearing assistance device of the user; and prompting the hearing assistance device to set the second hearing profile as an active hearing profile for the hearing assistance device.
12. A method for adjusting a hearing assistance device of a user comprising: uploading, to the hearing assistance device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; uploading, to the hearing assistance device of the user, a second hearing profile for the user comprising a second set of gain values: different from the first set of gain values; and corresponding to the set of frequency bands; playing back audible media for the user; while playing back the audible media: at a first time, prompting the hearing assistance device of the user to activate the first hearing profile; and at a second time, prompting the hearing assistance device of the user to activate the second hearing profile; receiving a first preference input representing a preference of the user for the second hearing profile activated on the hearing assistance device of the user; and prompting the hearing assistance device to set the second hearing profile as an active hearing profile for the hearing assistance device.
14. A method for adjusting a hearing assistance device of a user comprising:  uploading, to the hearing assistance device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; uploading, to the hearing assistance device of the user, a second hearing profile for the user comprising a second set of gain values: different from the first set of gain values; and corresponding to the set of frequency bands; at a first time, prompting the hearing assistance device of the user to activate the first hearing profile; at a second time, prompting the hearing assistance device of the user to activate the second hearing profile; and in response to receiving a first preference input representing a preference of the user for the second hearing profile, prompting the hearing assistance device to set the second hearing profile as an active hearing profile for the hearing assistance device.
14. A method for adjusting a hearing assistance device of a user comprising: uploading, to the hearing assistance device of the user, a first hearing profile for the user comprising a first set of gain values corresponding to a set of frequency bands; uploading, to the hearing assistance device of the user, a second hearing profile for the user comprising a second set of gain values: different from the first set of gain values; and corresponding to the set of frequency bands; at a first time, prompting the hearing assistance device of the user to activate the first hearing profile; at a second time, prompting the hearing assistance device of the user to activate the second hearing profile; and in response to receiving a first preference input representing a preference of the user for the second hearing profile, prompting the hearing assistance device to set the second hearing profile as an active hearing profile for the hearing assistance device.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –19 of US 10,595,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –19 of copending application US 10,595,135 disclose every limitation of claims 1-10 in the instant application.
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –19 of US 10,595,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –19 of US 10,595,135 disclose every limitation of claims 11-14 in the instant application.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –19 of US 10,595,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –19 of US 10,595,135 disclose every limitation of claims 15-20 in the instant application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending application no. 16/784,217.
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims claims 11-14 of copending application no. 16/784,217. 
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending application no. 16/784,217.

For Example see below:
Instant Application
US Patent No. 10,595,135
1. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " accessing a first soundbite comprising a first recognizable sound characterized by a first frequency spectrum comprising a first spectral peak within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " playing the first soundbite amplified by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from among the first soundbite amplified by the first gain in the first frequency band and the first soundbite amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile.
1. A method for evaluating hearing of a user comprising: " generating a baseline hearing profile for the user comprising a set of gain values based on a first volume setting, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands spanning a human-audible frequency range; " accessing a first soundbite comprising a first spoken phrase characterized by a first frequency spectrum predominantly within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " playing the first soundbite amplified by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from amongst the first soundbite amplified by the first gain in the first frequency band and the first soundbite amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile compensating for hearing deficiency of the user.
11. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " playing audible media for the user;  53 of 58CNCH-M01-US2 " while playing the audible media: o amplifying the audible media by a first gain in the first frequency band; and o amplifying the audible media by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from among the audible media amplified by the first gain in the first frequency band and the audible media amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile compensating for hearing deficiency of the user.
1. A method for evaluating hearing of a user comprising: " generating a baseline hearing profile for the user comprising a set of gain values based on a first volume setting, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands spanning a human-audible frequency range; " accessing a first soundbite comprising a first spoken phrase characterized by a first frequency spectrum predominantly within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " playing the first soundbite amplified by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from amongst the first soundbite amplified by the first gain in the first frequency band and the first soundbite amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile compensating for hearing deficiency of the user.
15. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " accessing a first soundbite comprising a first recognizable sound characterized by a first frequency spectrum comprising a first spectral peak within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " receiving a first preference input representing a preference of the user for the first soundbite amplified by the first gain; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile.
1. A method for evaluating hearing of a user comprising: " generating a baseline hearing profile for the user comprising a set of gain values based on a first volume setting, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands spanning a human-audible frequency range; " accessing a first soundbite comprising a first spoken phrase characterized by a first frequency spectrum predominantly within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " playing the first soundbite amplified by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from amongst the first soundbite amplified by the first gain in the first frequency band and the first soundbite amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile compensating for hearing deficiency of the user.


For example see below:
Instant Application
copending application no. 16/784,217
1. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " accessing a first soundbite comprising a first recognizable sound characterized by a first frequency spectrum comprising a first spectral peak within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " playing the first soundbite amplified by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from among the first soundbite amplified by the first gain in the first frequency band and the first soundbite amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile.
1. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " accessing a first soundbite comprising a first recognizable sound characterized by a first frequency spectrum comprising a first spectral peak within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " playing the first soundbite amplified by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from among the first soundbite amplified by the first gain in the first frequency band and the first soundbite amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile.
11. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " playing audible media for the user;  53 of 58CNCH-M01-US2 " while playing the audible media: o amplifying the audible media by a first gain in the first frequency band; and o amplifying the audible media by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from among the audible media amplified by the first gain in the first frequency band and the audible media amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile compensating for hearing deficiency of the user.
11. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " playing audible media for the user;  53 of 58CNCH-M01-US2 " while playing the audible media: o amplifying the audible media by a first gain in the first frequency band; and o amplifying the audible media by a second gain in the first frequency band different from the first gain; " receiving a first preference input representing a preference of the user from among the audible media amplified by the first gain in the first frequency band and the audible media amplified by the second gain in the first frequency band; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile compensating for hearing deficiency of the user.
15. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " accessing a first soundbite comprising a first recognizable sound characterized by a first frequency spectrum comprising a first spectral peak within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " receiving a first preference input representing a preference of the user for the first soundbite amplified by the first gain; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile.
15. A method for evaluating hearing of a user comprising: " accessing a baseline hearing profile for the user comprising a set of gain values, each gain value in the set of gain values corresponding to a frequency band in a set of frequency bands; " accessing a first soundbite comprising a first recognizable sound characterized by a first frequency spectrum comprising a first spectral peak within a first frequency band in the set of frequency bands; " playing the first soundbite amplified by a first gain in the first frequency band; " receiving a first preference input representing a preference of the user for the first soundbite amplified by the first gain; and " modifying a first gain value, corresponding to the first frequency band, in the baseline hearing profile based on the first preference input to generate a first refined hearing profile.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art was relied upon in the parent application: Turner et al. (US 2019/0231233), Shennib (US 2015/0023535), Shennib (US 2015/0023512), Neumeyer (US 2013/0266165), Beck (US 2011/0100127), Krause et al. (US 2010/0232613), Selig et al. (US 9,344,815), Proctor et al. (US 9,020,621), Apfel (US 8,761,421), and Michael et al. (US 8,379,871).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651